Citation Nr: 0705821	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  01-01 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active military duty from July 1942 to 
January 1946.  He died in January 1973 at the age of 59 
years.  The appellant is the adult child of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.  Specifically, at that time, the RO 
determined that service connection for the cause of the 
veteran's death, for accrued benefits purposes, was not 
warranted.  The Board most recently remanded the claim for 
additional development in June 2006.  


FINDINGS OF FACT

1.  The veteran died in January 1973, at the age of 59.  
According to the death certificate, the cause of his death 
was a hemorrhage, due to or as a consequence of, cancer of 
the larynx.  

2.  At the time of the veteran's death, service connection 
was in effect for chronic traumatic arthritis of the lumbar 
spine, evaluated as 10 percent disabling, and residuals of 
gas burns, to include slight disfiguration of the lower lip, 
evaluated as 0 percent disabling.  

3.  In June 1999, the appellant's mother filed a claim for 
service connection for the cause of the veteran's death.

4.  The claim for service connection for the cause of the 
veteran's death was pending when the appellant's mother died 
in October 1999.

5.  The evidence of record at the time of the veteran's death 
does not show that a disease or injury of service origin 
played any role in causing or hastening the veteran's death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
veteran's cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2006).

2.  The requirements for entitlement to accrued benefits 
based upon the appellant's mother's claim for service 
connection for the cause of the veteran's death, which was 
pending at the time of the appellant's mother's death, have 
not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in July 2003, the RO sent the 
appellant a notice letter (hereinafter "VCAA notification 
letter") that informed her of the type of information and 
evidence necessary to support her claim.  The RO's letter 
informed the appellant of her and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the appellant 
to provide additional evidence in support of her claim.  She 
was asked to identify all relevant evidence that she desired 
VA to attempt to obtain.  

The July 2003 VCAA letter was mailed to the appellant after 
the initial RO adjudication of the claim.  Although the 
timing of the VCAA notice did not comply with the requirement 
that the notice must precede the adjudication, the action of 
the RO described above cured the procedural defect because 
the appellant had the opportunity to submit additional 
argument and evidence, which she did over the course of the 
three years following the notice, to include giving testimony 
at a hearing in 2005.  Therefore, the timing of the VCAA 
notice was not prejudicial.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, no further notice is needed as to any 
disability rating or effective date matters.  Since the claim 
on appeal is for accrued benefits, and has been denied, any 
question as to the disability ratings or the appropriate 
effective dates to be assigned is rendered moot.  VA is not 
required, therefore, to provide this notice.  Id.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained VA and non-VA medical records.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

II.  Accrued Benefits

The appellant argues that accrued benefits based are 
warranted based on her mother's claim service connection for 
the cause of the veteran's death, which was pending at the 
time of her mother's death, in October 1999.  The appellant 
asserts that the veteran's in-service exposure to smoke, 
chlorine, and gas (which resulted in the burns to his lower 
lip) and his smoking (which began during his active military 
duty) caused him to develop the cancer of his larynx, which 
subsequently led to his death.  

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death based on evidence 
in the file at death and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement (i.e., 
the veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  The veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c).

In this case, in February 2000, the appellant filed a claim 
for accrued benefits.  Her claim was therefore filed within 
one year of the date of her mother's (the veteran's widow's) 
death in October 1999.  See 38 U.S.C.A. § 5121(c).  The 
evidence does not show that the veteran had periodic monetary 
benefits at the time of his death which were due and unpaid.  
See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  However, 
the appellant's mother had a claim for service connection for 
the cause of the veteran's death pending at the time of her 
death.  Jones.

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such 
evidence, the regulations require a showing that a service-
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

The Board further notes that in December 2003, Congress 
amended 38 U.S.C.A. § 5121 to repeal the two-year limit on 
accrued benefits so that a veteran's survivor may receive the 
full amount of award for accrued benefits.  The change 
applies only to deaths occurring on or after the date of 
enactment, i.e., December 16, 2003.  Because both the veteran 
and his surviving spouse died before the date of enactment, 
this change does not apply in this case and is noted only for 
information purposes.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 104, 117 Stat. 2651 (2003) (codified 
at 38 U.S.C. § 5121(a) (West 2002 & Supp. 2005).


As a final preliminary matter, as noted in the Board's June 
2003 Remand, the appellant is not the veteran's surviving 
spouse, child, or dependent parent, and he therefore does not 
meet the criteria set out in 38 C.F.R. § 3.1000(a)(1)-(3) as 
an eligible survivor.  However, accrued benefits may be paid 
as may be deemed necessary to reimburse the person who bore 
the expenses of the last sickness and burial.  38 U.S.C.A. 
§ 5121(a)(5); 38 C.F.R. § 3.1000(a)(4).  In this case, the 
appellant has submitted evidence that she bore the expenses 
of her mother's burial.  

As stated in the Board's June 2003 Remand, the evidence that 
may be considered in conjunction with an accrued benefits 
claim is restricted by its derivative nature.  "[A]ccrued 
benefits" are "periodic monetary benefits (other than 
insurance and servicemen's indemnity) under laws administered 
by the Secretary to which an individual was entitled at death 
under existing ratings or decisions or those based on 
evidence in the file at date of death. . . ."  38 U.S.C.A. § 
5121(a); see 38 C.F.R. § 3.1000(a).  Therefore, the general 
rule is that evidence other than "existing ratings or 
decisions" or evidence "in the file at date of death" may not 
be considered in the adjudication of a claim for accrued 
benefits.  See Jones v. Brown, 8 Vet. App. 558 (1996), 
overruled on other grounds, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).

Exceptions to this general rule exist, however.  Under 38 
U.S.C. § 5121(c); a person claiming accrued benefits must be 
afforded an opportunity to submit "evidence necessary to 
complete the application."  38 U.S.C.A. § 5121(c).  The 
regulation implementing this section authorizes only the 
submission of a death certificate after the date of death.  
38 C.F.R. § 3.1000(d)(4).  In Hayes v. Brown, 4 Vet. App. 
353, 360-61 (1993), the Court held that service department 
and certain VA medical records, to include reports of 
autopsies made on the date of death, pertinent to the claim 
that a veteran had at the time of his death were relevant to 
the accrued benefits claim because constructively of record 
on the date of death albeit physically absent from the claims 
file.  In dicta, the Court appeared also to suggest that 
section 5121 was ambiguous and therefore, VA could decide to 
accept under section 5121(c) other kinds of post-date-of-
death evidence pertinent to the underlying benefits claim.  
Hayes, 4 Vet. App. at 360.  In this regard, the Board notes 
that the Court has held that there is no authority for 
introducing into the record of an accrued benefits claim 
"post-date-of-death evidence" "relating to the decedent's 
underlying benefit entitlement."   Conary v. Derwinski, 3 
Vet. App. 109 (1992) (per curiam)). 

With regard to the evidence that may be considered in this 
claim, the Board notes that an extensive amount of evidence 
has been added to the claims files in the more than three 
decades since the date of the veteran's death in January 
1973, to include a number of lay statements, articles, and 
three medical opinions.  The Board can find no basis to 
include this evidence in its accrued benefits analysis.  See 
38 C.F.R. § 3.1000(d)(4); Hayes; Conary.  However, given the 
length of this appeal, the Board is not constrained from 
noting that this evidence is less than overwhelmingly in 
favor of the argument that there is an etiological link 
between the cause of the veteran's death and his service.  In 
this regard, this evidence includes a persuasive and detailed 
VA medical opinion that is against the claim.  Other evidence 
includes two private medical opinions that are highly 
speculative; one of these opinions does not indicate that it 
was based on a review of any medical history, or the C-file.  
One of the lay statements notes alcohol addiction, and 
several of the articles indicate that the veteran's risk 
factors for laryngeal cancer included his age, gender, race, 
and alcohol use.  Put another way, the preponderance of the 
evidence would weigh against a claim for service connection 
for the cause of the veteran's death, if it were considered.  
However, as discussed above, this evidence may not be 
considered in the Board's service connection analysis.  Id.  

According to the Certificate of Death, the veteran died in 
January 1973, at the age of 59 years.  The immediate cause of 
his death was a hemorrhage due to cancer of the larynx.  At 
the time of his death, service connection was in effect for 
chronic traumatic arthritis of the lumbar spine, evaluated as 
10 percent disabling, effective from October 1952, and 
residuals of gas burns, to include slight disfiguration of 
the lower lip, evaluated as 0 percent disabling, effective 
from October 1952.   

The veteran's service medical records show that in August 
1942, he was hospitalized for about two weeks for 
"moderately severe" second degree burns on his arms, left 
hand, and first degree burns on his face when a gas stove 
burner accidentally exploded.  On examination, the lungs were 
clear and the thorax and external neck were negative.  The 
reports note that he smoked one pack of cigarettes per day, 
and that he used alcohol occasionally.  In February 1945, he 
was hospitalized for two days for treatment of deleterious 
effects of chlorine gases, that had been incurred 
accidentally.  The reports indicate that he was ambulatory 
upon admission, and that he was coughing.  The veteran's 
separation examination report, dated in January 1946, shows 
that his lungs were clinically evaluated as normal, and that 
there were no ear, nose, or throat abnormalities.  The report 
notes that a July 1942 chest X-ray revealed no pathology.  

As for the relevant post-service medical evidence, it 
consists of VA reports, dated between 1953 and 1972, and 
private medical reports, dated in January 1973.  See 38 
C.F.R. § 3.1000(d)(4).  This evidence includes a January 1972 
VA examination report which notes that the veteran had 
laryngeal cancer.  Private hospital reports, dated in January 
1973, show that he was treated for two days with a final 
diagnosis of carcinoma of the larynx with metastases with 
severe secondary anemia.  The reports note that the veteran 
had a history of a laryngectomy the year before.  
 
The Board has determined that service connection for the 
cause of the veteran's death is not warranted.  The veteran 
was not treated for laryngeal symptoms during service, and 
his throat was found not to have any abnormalities upon 
separation from service in January 1946.  The earliest 
evidence of laryngeal cancer is dated in 1972.   The first 
evidence of laryngeal cancer therefore comes approximately 25 
years after separation from service, and this lengthy period 
without treatment weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, there is no competent evidence associating the 
veteran's cause of death with his service, nor is there 
competent evidence showing that the veteran had a tumor that 
was manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2006).  Finally, the Board notes that as the service medical 
records only show that the veteran was treated for exposure 
to chlorine gas during service, presumptive service 
connection is not warranted under 38 C.F.R. § 3.316 (2006).  
In summary, at the time of the veteran's death, the evidence 
was insufficient to warrant the conclusion that service 
connection for the cause of the veteran's death is warranted, 
and the claim must be denied.  

In reaching this decision, the Board has considered the oral 
and written testimony of the appellant.  However, her 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and the veteran's service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Furthermore, 
her testimony is not evidence that was of record at the time 
of the veteran's death.  See 38 C.F.R. § 3.1000(d)(4).  
Accordingly, service connection for the cause of the 
veteran's death is denied.

The evidence does not show that the veteran had periodic 
monetary benefits at the time of his death which were due and 
unpaid.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  
In addition, as the claim for service connection for the 
cause of the veteran's death has been denied, there are no 
accrued benefits.  Accordingly, the appellant's claim for 
accrued benefits must be denied.  

Having reviewed the medical evidence, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim.  Because the evidence is not evenly balanced, the rule 
affording the appellant the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Accrued benefits are denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


